Per Curiam.
By an opinion filed at this term we have disposed of the-case of the petitioners in its legal aspects. Their petition, however, included a request that the court suspend its rules either (a) so as to- relieve the petitioners absolutely from the ■ academic examination, or (b) so- that their bar examination already taken may stand and they be permitted to supply the certificate of their academic examination within a reasonable-time.
We see nothing that entitles- the petitioners to be relieved from the academic examination, but their other request seems to us to be eminently meritorious. The petitioners had a right to rely upon the validity of the statute of 1903. They did so. to. the extent of taking.the bar examination without first having passed the academic examination. The annulment of the statute deprives them of this immunity, but they' ought not on that account to suffer in any other respect. It • *577will be just, we think, to permit them to supply, within a reasonable time, the certificate of academic proficiency in the manner provided by the rules of this court. A rule may be entered to the effect that upon the presentation to the court of such a certificate at any term prior to and including the February Term, 1905, the petitioner so certified shall be entitled to the recommendation for which he now applies.